29 F.3d 637
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles REECE, Defendant-Appellant.
No. 93-50800.
United States Court of Appeals, Ninth Circuit.
July 13, 1994.

1
Before:  POOLE and REINHARDT, Circuit Judges, and TANNER,* District Judge.

ORDER

2
On the basis of the oral argument, the sentence is vacated and the matter is remanded to the district court so that it may recompute the actual loss excluding the attorneys fees (and any other incidental costs or expenses) prior to reimposing an appropriate sentence.  We find no error in the district court's failure to depart downwardly on the ground of aberrant behavior.



*
 Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation